     Case 2:20-cv-00709-KJD-DJA Document 14 Filed 06/23/20 Page 1 of 2




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                      ***
 6    PENNYMAC HOME LOAN SERVICES,                            Case No. 2:20-cv-00709-KJD-DJA
      LLC,
 7
                              Plaintiff,                      ORDER
 8
            v.
 9
      ERIC THOMAS MESI,
10
                              Defendant.
11

12
             This matter is before the Court on Defendant Eric Thomas Mesi’s Second
13
     Motion/Application for Leave to Proceed in forma pauperis (ECF No. 13), filed on June 18, 2020
14
     and Notice of Joinders (ECF Nos. 9-12), filed on June 12-18, 2020.
15
             The Court has issued a report and recommendation that this case be dismissed without
16
     prejudice to Plaintiff seeking relief in state court as it lacks subject matter jurisdiction and that his
17
     first application to proceed in forma pauperis (ECF No. 1) be denied as moot. (ECF NO. 3). That
18
     report and recommendation remains pending before the District Judge. Mesi has now filed a second
19
     application to proceed in forma pauperis, which the Court will deny without prejudice. He is
20
     instructed not to file new applications until an order has been issued on this first application.
21
             Further, Mesi appears to have filed four joinders on behalf of other parties. As he is not
22
     authorized to file joinders on behalf of other parties, much less add parties via notice of joinders,
23
     the Court will strike these filings as improper.
24
             IT IS THEREFORE ORDERED that Defendant Eric Thomas Mesi’s Second
25
     Motion/Application for Leave to Proceed in forma pauperis (ECF No. 13) is denied without
26
     prejudice.
27

28
     Case 2:20-cv-00709-KJD-DJA Document 14 Filed 06/23/20 Page 2 of 2




 1         IT IS FURTHER ORDERED that the Clerk of the Court shall strike the Notices filed as

 2   ECF Nos. 9-12.

 3         DATED: June 23, 2020.

 4
                                                    DANIEL J. ALBREGTS
 5                                                  UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                           Page 2 of 2
